
	
		II
		110th CONGRESS
		1st Session
		S. 1147
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Mrs. Murray introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  terminate the administrative freeze on the enrollment into the health care
		  system of the Department of Veterans Affairs of veterans in the lowest priority
		  category for enrollment (referred to as Priority
		  8).
	
	
		1.Short titleThis Act may be cited as the
			 Honor Our Commitment to Veterans
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Over 273,000 veterans have been barred from
			 receiving health care provided by the Department of Veterans Affairs as a
			 result of a freeze on the enrollment of veterans who are in the lowest priority
			 category for enrollment (referred to as Priority 8).
			(2)Veterans with incomes as low as $26,902
			 have been barred from receiving health care from the Department of Veterans
			 Affairs by reason of the freeze.
			(3)Hundreds of thousands of veterans are
			 returning home, or will return home, from Afghanistan and Iraq and may be
			 denied needed long-term benefits due to the freeze.
			(4)The average veteran whose benefits are
			 frozen is 62.8 years old and is entering a time in life when health benefits
			 are needed most.
			3.Termination of administrative freeze on
			 enrollment in health care system of the Department of Veterans
			 AffairsSection 1705 of
			 title 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(d)The Secretary shall administer the health
				care enrollment system under this section so as to enroll any veteran who is
				eligible under this section for such enrollment and who applies for such
				enrollment.
				.
		
